Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Palazzolo et al. (US 7,122,014) represents the closest prior art to the claimed invention.
Palazzolo discloses an apparatus, method and system (Fig. 1, Fig. 26) for determining chest compression depth in a patient during cardio-pulmonary resuscitation delivery, comprising: a first sensor 2 (see Fig. 1, apparently mislabeled as “4” in Fig. 26) configured to generate first signals indicative of movement in a first orientation frame (see col. 6, In. 4-19); a second sensor 81 (Fig. 26) configured to generate second signals indicative of movement in a first orientation frame (reference accelerometer 81, col.16, In. 14-28); and at least one processor or control system 4 (signal processor 4 shown in Fig. 1, see col. 16, In. 29-48) configured to execute a computing function comprising: obtaining the first and second signals, and combining the two signals to produce an output of estimated compression depth (col. 16, In. 29- 48).  However, Palazzolo does not describe how the signals are combined to obtain the estimated compression depth and thus, does not disclose, nor does the prior art of record teach or suggest, that the processor determines a rotation matrix operable to rotate the first orientation frame of the first sensor into the second orientation frame of the second sensor and provides the rotation matrix for use in calculating a depth measurement of the chest compression depth. Thus, claims 21, 32, and 37, as well as their dependent claims 22-31, 33-36, and 38-40 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479. The examiner can normally be reached Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785